Citation Nr: 1707532	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-28 466	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) additional compensation benefits for a dependent in the amount of $5,039.10.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran is a Veteran who served on active duty from June 1975 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Committee on Waivers and Compromises (COWC) at the VA Milwaukee, Wisconsin, Regional Office (RO).  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.  In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In February 2012, the Board remanded this case.


FINDINGS OF FACT

1.  The overpayment was not due to the Veteran's fraud, misrepresentation or bad faith.

2.  Collection of the overpayment would cause undue hardship to the Veteran as it would impact his ability to provide for basic necessities.

3.  Recovery of the debt in this case would be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or bad faith of the Veteran and recovery of the overpayment of VA additional compensation benefits for dependent benefits in the amount of $5,039.10 would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2003 rating decision, the Veteran was granted basic eligibility for Dependents' Educational Assistance under 38 U. S. C. Chapter 35.  The Veteran was provided information regarding those benefits.  At that time, A. was not his dependent.

In January 2005, the Veteran married A.'s mother.  In February 2005, he submitted a VA Form 21-686c, Declaration of Status of Dependents, in which he listed A. as a dependent and indicated that she was enrolled in college.  In February 2005, the Veteran was notified by VA of his rate of payment and that he was receiving benefits for his spouse and child.  He was requested to submit further information regarding A., so the Veteran thereafter also submitted a VA Form 21-674, Request for Approval of School Attendance, in which he again indicated that A. was attending college  

In a March 2005 VA internal electronic mail, an inquiry was made regarding Chapter 35 benefits and information regarding when eligibility was established.  

In March 2005, the Veteran again reported A.'s school status and in April 2005, the Veteran was informed that he was receiving additional benefits based on school attendance for A.  In May 2006, the Veteran again reported A.'s school status.  In March 2007, her school certification was received and it was noted that she was scheduled to graduate in May 2008.

In May 2007, the RO sent the Veteran a letter notifying him that notification was received that A. began receiving Chapter 35 benefits effective August 22, 2005.  He was told that veterans are not permitted to receive a dependency allowance for children who are in receipt of Chapter 35 benefits.  Thus, it was proposed that A. be removed from the Veteran's compensation benefits award as a dependent effective August 22, 2005, which was the effective date she began receiving Chapter 35 benefits.  In August 2007, the Veteran was notified that this action had been taken.  He was further notified that the retroactive termination resulted in the creation of an overpayment in the amount of $5,039.10.  The Veteran requested a waiver of the recovery of that overpayment, asserting that a recovery would result in financial hardship.  The Veteran reported that his monthly income approximated his monthly expenses, with income being approximately $40 higher.  

The Veteran later testified at a Board hearing and explained that he thought that he was being appropriately paid by VA with regard to his dependent.  He also testified that oftentimes his expenses exceeded his income and he was on the verge of bankruptcy due to his debts to many creditors which he had listed with his income information.  The Veteran thereafter updated his financial information in a handwritten notation in which he indicated that on a monthly basis after paying his usual bills which he listed, he had less than $400 for basic necessity expenses such as food.  

In general, any veteran whose disability is rated not less than 30 percent shall be entitled to additional compensation for his or her eligible dependents, including a child under the age of 18 years.  38 U.S.C.A. § 1115.  That additional compensation may be extended beyond the child's eighteenth birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's eighteenth birthday.  38 C.F.R. § 3.667 (a)(1).

In general, Chapter 35 educational assistance is payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 C.F.R. § 21.3021.  However, payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.

A child who is eligible for educational assistance and who is also eligible for a dependency allowance as part of a veteran's disability compensation based on school attendance must elect whether he or she will receive educational assistance or compensation.  An election of educational assistance is a bar to subsequent payment of compensation on account of the child based on school attendance on or after the age of 18 years.  38 38 C.F.R. § 21.3023.

It is undisputed that A. apparently received Chapter 35 benefits, effective August 22, 2005.  As noted, payment of both a dependency allowance as part of a Veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited by law.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667 (f)(1), 3.707, 21.3023(a).  Since A. was awarded Chapter 35 benefits, the RO retroactively and appropriately removed the dependency allowance for her, effective as of the date of commencement of Chapter 35 benefits, resulting in the overpayment at issue here.

The Veteran's request for a waiver of the overpayment was referred to the Committee.  In October 2007, the Committee considered the Veteran's claim for waiver.  The Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  The Board agrees with this determination.  However, the Committee further determined that recovery of the overpayment in the amount of $5,039.10 would not be against equity and good conscience.  The Committee indicated that the Veteran received benefits that he was not entitled to receive and had financial gain; however, his fault was considered to be minimal.  The RO nonetheless found that there was no financial hardship.

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the debtor versus the fault of the VA.  After consideration of the record, the Board finds that Veteran credibly indicated that he thought he was being paid correctly and was forthcoming with A.'s information.  In regard to whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the Veteran received benefits to which he was not entitled, and as such, would cause unjust enrichment to the debtor.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.  As to whether recoupment of those benefits would defeat the purpose of the benefit, as noted, the Veteran was not permitted to receive the additional compensation for A. for a period in which she received Chapter 35 benefits.  Thus, withholding of the additional compensation for a child would not defeat the purpose of the benefit.

The Board has also considered whether the Veteran would suffer undue financial hardship if forced to repay the debt at issue.  As noted, the Veteran's monthly expenses basically approximated his expenses.  However, he is now also required to pay an apportionment so his income has decreased and his expenses exceed his monthly income.  The Veteran has provided recent information regarding his basic necessities such as food and has indicated an amount that seems conservative.  His savings are minimal and he does not have the funds to repay the debt.  The Board finds that in weighing all of the elements of equity and good conscience, the element of financial hardship that would be caused by recoupment of the debt outweighs the elements which are not in the Veteran's favor in this particular case.

Accordingly, in view of the hardship resulting from recovery of the overpayment, recovery would be against equity and good conscience and waiver of recovery of the overpayment is warranted.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA additional compensation benefits for a dependent in the amount of $5,039.10 is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


